Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 1 of 14 Page ID #:1058




    1
    2
    3
    4
    5
    6
    7
    8
    9                              UNITED STATES DISTRICT COURT
  10             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 ARA MALAKIAN, an individual,                      Case No. 2:20-cv-02348-SVW-KSx
  13                      Plaintiff,
  14             v.                                    [PROPOSED] STIPULATED
                                                       PROTECTIVE ORDER
  15 GEICO CASUALTY INSURANCE
     COMPANY, and DOES 1 through 20,
  16 inclusive,
  17                      Defendants.
  18
  19 1.          A. PURPOSES AND LIMITATIONS
  20
  21             Discovery in this action is likely to involve production of confidential,
  22 proprietary, or private information for which special protection from public
  23 disclosure and from use for any purpose other than prosecuting this litigation may
  24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25 enter the following Stipulated Protective Order. The parties acknowledge that this
  26 Order does not confer blanket protections on all disclosures or responses to
  27 discovery and that the protection it affords from public disclosure and use extends
  28 only to the limited information or items that are entitled to confidential treatment

                                                    -1-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                      PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 2 of 14 Page ID #:1059




    1 under the applicable legal principles. The parties further acknowledge, as set forth in
    2 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
    3            file confidential information under seal; Civil Local Rule 79-5 sets forth the
    4 procedures that must be followed and the standards that will be applied when a party
    5 seeks permission from the court to file material under seal.
    6
    7            B. GOOD CAUSE STATEMENT
    8
    9            This action is likely to involve trade secrets and other sensitive non-public
  10 personal, commercial, financial, and/or proprietary information (including
  11 information subject to protection pursuant to the privacy protections of state and
  12 federal law, including Article I, Section I of the California Constitution), for which
  13 special protection from public disclosure and from use for any purpose other than
  14 prosecution of this action is warranted. Such confidential and proprietary materials
  15 and information consist of, among other things, confidential business or financial
  16 information, internal insurance claims handling manuals and other information
  17 regarding confidential business practices (potentially including information
  18 implicating privacy rights of third parties), information otherwise generally
  19 unavailable to the public, or which may be privileged or otherwise protected from
  20 disclosure under state or federal statutes, court rules, case decisions, or common
  21 law. Specifically, public disclosure of GEICO’s internal insurance claims handling
  22 manuals and other internal business practices would damage GEICO’s competitive
  23 position by allowing its competitors to learn its proprietary claims handling
  24 procedures, which GEICO does not publicly disclose. Accordingly, to expedite the
  25 flow of information, to facilitate the prompt resolution of disputes over
  26 confidentiality of discovery materials, to adequately protect information the parties
  27 are entitled to keep confidential, to ensure that the parties are permitted reasonable
  28 necessary uses of such material in preparation for and in the conduct of trial, to

                                                    -2-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                      PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 3 of 14 Page ID #:1060




    1 address their handling at the end of the litigation, and serve the ends of justice, a
    2 protective order for such information is justified in this matter. It is the intent of the
    3 parties that information will not be designated as confidential for tactical reasons
    4 and that nothing be so designated without a good faith belief that it has been
    5 maintained in a confidential, non-public manner, and there is good cause why it
    6 should not be part of the public record of this case.
    7
    8 2.         DEFINITIONS
    9            2.1 Action: Ara Malakian v. GEICO Casualty Company, 2:20-cv-02348-
  10 SVW-KSx (C.D. Cal.).
  11             2.2 Challenging Party: a Party or Non-Party that challenges the designation of
  12 information or items under this Order.
  13             2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  14 it is generated, stored or maintained) or tangible things that qualify for protection
  15 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  16 Cause Statement.
  17             2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  18 support staff).
  19             2.5 Designating Party: a Party or Non-Party that designates information or
  20 items that it produces in disclosures or in responses to discovery as
  21 “CONFIDENTIAL.”
  22             2.6 Disclosure or Discovery Material: all items or information, regardless of
  23 the medium or manner in which it is generated, stored, or maintained (including,
  24 among other things, testimony, transcripts, and tangible things), that are produced or
  25 generated in disclosures or responses to discovery in this matter.
  26             2.7 Expert: a person with specialized knowledge or experience in a matter
  27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  28 an expert witness or as a consultant in this Action.

                                                   -3-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                     PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 4 of 14 Page ID #:1061




    1            2.8 House Counsel: attorneys who are employees of a party to this Action.
    2 House Counsel does not include Outside Counsel of Record or any other outside
    3 counsel.
    4            2.9 Non-Party: any natural person, partnership, corporation, association, or
    5 other legal entity not named as a Party to this action.
    6            2.10 Outside Counsel of Record: attorneys who are not employees of a party
    7 to this Action but are retained to represent or advise a party to this Action and have
    8 appeared in this Action on behalf of that party or are affiliated with a law firm which
    9 has appeared on behalf of that party, and includes support staff.
  10             2.11 Party: any party to this Action, including all of its officers, directors,
  11 employees, consultants, retained experts, and Outside Counsel of Record (and their
  12 support staffs).
  13             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  14 Discovery Material in this Action.
  15             2.13 Professional Vendors: persons or entities that provide litigation support
  16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  18 and their employees and subcontractors.
  19             2.14 Protected Material: any Disclosure or Discovery Material that is
  20 designated as “CONFIDENTIAL.”
  21             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  22 from a Producing Party.
  23
  24 3.          SCOPE
  25             The protections conferred by this Stipulation and Order cover not only
  26 Protected Material (as defined above), but also (1) any information copied or
  27 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28

                                                      -4-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                        PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 5 of 14 Page ID #:1062




    1 compilations of Protected Material; and (3) any testimony, conversations, or
    2 presentations by Parties or their Counsel that might reveal Protected Material.
    3            Any use of Protected Material at trial shall be governed by the orders of the
    4 trial judge. This Order does not govern the use of Protected Material at trial.
    5
    6 4.         DURATION
    7            Even after final disposition of this litigation, the confidentiality obligations
    8 imposed by this Order shall remain in effect until a Designating Party agrees
    9 otherwise in writing or a court order otherwise directs. Final disposition shall be
  10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  11 or without prejudice; and (2) final judgment herein after the completion and
  12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  13 including the time limits for filing any motions or applications for extension of time
  14 pursuant to applicable law.
  15
  16 5.          DESIGNATING PROTECTED MATERIAL
  17             5.1 Exercise of Restraint and Care in Designating Material for Protection.
  18 Each Party or Non-Party that designates information or items for protection under
  19 this Order must take care to limit any such designation to specific material that
  20 qualifies under the appropriate standards. The Designating Party must designate for
  21 protection only those parts of material, documents, items, or oral or written
  22 communications that qualify so that other portions of the material, documents,
  23 items, or communications for which protection is not warranted are not swept
  24 unjustifiably within the ambit of this Order.
  25             Mass, indiscriminate, or routinized designations are prohibited. Designations
  26 that are shown to be clearly unjustified or that have been made for an improper
  27 purpose (e.g., to unnecessarily encumber the case development process or to impose
  28

                                                     -5-                  Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                        PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 6 of 14 Page ID #:1063




    1 unnecessary expenses and burdens on other parties) may expose the Designating
    2 Party to sanctions.
    3            If it comes to a Designating Party’s attention that information or items that it
    4 designated for protection do not qualify for protection, that Designating Party must
    5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    6            5.2 Manner and Timing of Designations. Except as otherwise provided in this
    7 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    9 under this Order must be clearly so designated before the material is disclosed or
  10 produced.
  11             Designation in conformity with this Order requires:
  12                      (a) for information in documentary form (e.g., paper or electronic
  13 documents, but excluding transcripts of depositions or other pretrial or trial
  14 proceedings), that the Producing Party affix at a minimum, the legend
  15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  16 contains protected material. If only a portion or portions of the material on a page
  17 qualifies for protection, the Producing Party also must clearly identify the protected
  18 portion(s) (e.g., by making appropriate markings in the margins).
  19                      A Party or Non-Party that makes original documents available for
  20 inspection need not designate them for protection until after the inspecting Party has
  21 indicated which documents it would like copied and produced. During the
  22 inspection and before the designation, all of the material made available for
  23 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
  24 identified the documents it wants copied and produced, the Producing Party must
  25 determine which documents, or portions thereof, qualify for protection under this
  26 Order. Then, before producing the specified documents, the Producing Party must
  27 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
  28 If only a portion or portions of the material on a page qualifies for protection, the

                                                      -6-                Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                       PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 7 of 14 Page ID #:1064




    1 Producing Party also must clearly identify the protected portion(s) (e.g., by making
    2 appropriate markings in the margins).
    3                     (b) for testimony given in depositions that the Designating Party
    4 identify the Disclosure or Discovery Material on the record, before the close of the
    5 deposition all protected testimony.
    6                     (c) for information produced in some form other than documentary and
    7 for any other tangible items, that the Producing Party affix in a prominent place on
    8 the exterior of the container or containers in which the information is stored the
    9 legend “CONFIDENTIAL.” If only a portion or portions of the information
  10 warrants protection, the Producing Party, to the extent practicable, shall identify the
  11 protected portion(s).
  12             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  13 failure to designate qualified information or items does not, standing alone, waive
  14 the Designating Party’s right to secure protection under this Order for such material.
  15 Upon timely correction of a designation, the Receiving Party must make reasonable
  16 efforts to assure that the material is treated in accordance with the provisions of this
  17 Order.
  18
  19 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
  20             6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  21 designation of confidentiality at any time that is consistent with the Court’s
  22 Scheduling Order.
  23             6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  24 resolution process under Local Rule 37.1 et seq.
  25             6.3 The burden of persuasion in any such challenge proceeding shall be on the
  26 Designating Party. Frivolous challenges, and those made for an improper purpose
  27 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  28 expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                                      -7-                Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                       PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 8 of 14 Page ID #:1065




    1 or withdrawn the confidentiality designation, all parties shall continue to afford the
    2 material in question the level of protection to which it is entitled under the
    3 Producing Party’s designation until the Court rules on the challenge.
    4
    5 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
    6            7.1 Basic Principles. A Receiving Party may use Protected Material that is
    7 disclosed or produced by another Party or by a Non-Party in connection with this
    8 Action only for prosecuting, defending, or attempting to settle this Action. Such
    9 Protected Material may be disclosed only to the categories of persons and under the
  10 conditions described in this Order. When the Action has been terminated, a
  11 Receiving Party must comply with the provisions of section 13 below (FINAL
  12 DISPOSITION).
  13             Protected Material must be stored and maintained by a Receiving Party at a
  14 location and in a secure manner that ensures that access is limited to the persons
  15 authorized under this Order.
  16             7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  17 ordered by the court or permitted in writing by the Designating Party, a Receiving
  18 Party may disclose any information or item designated “CONFIDENTIAL” only to:
  19                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  20 well as employees of said Outside Counsel of Record to whom it is reasonably
  21 necessary to disclose the information for this Action;
  22                      (b) the officers, directors, and employees (including House Counsel) of
  23 the Receiving Party to whom disclosure is reasonably necessary for this Action;
  24                      (c) Experts (as defined in this Order) of the Receiving Party to whom
  25 disclosure is reasonably necessary for this Action and who have signed the
  26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27                      (d) the court and its personnel;
  28                      (e) court reporters and their staff;

                                                        -8-              Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                       PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 9 of 14 Page ID #:1066




    1                     (f) professional jury or trial consultants, mock jurors, and Professional
    2 Vendors to whom disclosure is reasonably necessary for this Action and who have
    3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4                     (g) the author or recipient of a document containing the information or
    5 a custodian or other person who otherwise possessed or knew the information;
    6                     (h) during their depositions, witnesses ,and attorneys for witnesses, in
    7 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    8 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    9 they will not be permitted to keep any confidential information unless they sign the
  10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11 agreed by the Designating Party or ordered by the court. Pages of transcribed
  12 deposition testimony or exhibits to depositions that reveal Protected Material may
  13 be separately bound by the court reporter and may not be disclosed to anyone except
  14 as permitted under this Stipulated Protective Order; and
  15                      (i) any mediator or settlement officer, and their supporting personnel,
  16 mutually agreed upon by any of the parties engaged in settlement discussions.
  17
  18 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19 IN OTHER LITIGATION
  20             If a Party is served with a subpoena or a court order issued in other litigation
  21 that compels disclosure of any information or items designated in this Action as
  22 “CONFIDENTIAL,” that Party must:
  23                      (a) promptly notify in writing the Designating Party. Such notification
  24 shall include a copy of the subpoena or court order;
  25                      (b) promptly notify in writing the party who caused the subpoena or
  26 order to issue in the other litigation that some or all of the material covered by the
  27 subpoena or order is subject to this Protective Order. Such notification shall include
  28 a copy of this Stipulated Protective Order; and

                                                       -9-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                         PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 10 of 14 Page ID #:1067




    1                     (c) cooperate with respect to all reasonable procedures sought to be
    2 pursued by the Designating Party whose Protected Material may be affected.
    3            If the Designating Party timely seeks a protective order, the Party served with
    4 the subpoena or court order shall not produce any information designated in this
    5 action as “CONFIDENTIAL” before a determination by the court from which the
    6 subpoena or order issued, unless the Party has obtained the Designating Party’s
    7 permission. The Designating Party shall bear the burden and expense of seeking
    8 protection in that court of its confidential material and nothing in these provisions
    9 should be construed as authorizing or encouraging a Receiving Party in this Action
   10 to disobey a lawful directive from another court.
   11
   12 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   13 PRODUCED IN THIS LITIGATION
   14                     (a) The terms of this Order are applicable to information produced by a
   15 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   16 produced by Non-Parties in connection with this litigation is protected by the
   17 remedies and relief provided by this Order. Nothing in these provisions should be
   18 construed as prohibiting a Non-Party from seeking additional protections.
   19                     (b) In the event that a Party is required, by a valid discovery request, to
   20 produce a Non-Party’s confidential information in its possession, and the Party is
   21 subject to an agreement with the Non-Party not to produce the Non-Party’s
   22 confidential information, then the Party shall:
   23                           (1) promptly notify in writing the Requesting Party and the Non-
   24 Party that some or all of the information requested is subject to a confidentiality
   25 agreement with a Non-Party;
   26                           (2) promptly provide the Non-Party with a copy of the Stipulated
   27 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   28 specific description of the information requested; and

                                                      -10-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                         PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 11 of 14 Page ID #:1068




    1                           (3) make the information requested available for inspection by
    2 the Non-Party, if requested.
    3                     (c) If the Non-Party fails to seek a protective order from this court
    4 within 14 days of receiving the notice and accompanying information, the Receiving
    5 Party may produce the Non-Party’s confidential information responsive to the
    6 discovery request. If the Non-Party timely seeks a protective order, the Receiving
    7 Party shall not produce any information in its possession or control that is subject to
    8 the confidentiality agreement with the Non-Party before a determination by the
    9 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   10 expense of seeking protection in this court of its Protected Material.
   11
   12 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   14 Protected Material to any person or in any circumstance not authorized under this
   15 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   16 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   17 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   18 persons to whom unauthorized disclosures were made of all the terms of this Order,
   19 and (d) request such person or persons to execute the “Acknowledgment and
   20 Agreement to Be Bound” that is attached hereto as Exhibit A.
   21
   22 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   23 PROTECTED MATERIAL
   24            When a Producing Party gives notice to Receiving Parties that certain
   25 inadvertently produced material is subject to a claim of privilege or other protection,
   26 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   27 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   28 may be established in an e-discovery order that provides for production without

                                                      -11-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                         PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 12 of 14 Page ID #:1069




    1 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
    2 as the parties reach an agreement on the effect of disclosure of a communication or
    3 information covered by the attorney-client privilege or work product protection, the
    4 parties may incorporate their agreement in the stipulated protective order submitted
    5 to the court.
    6
    7 12.        MISCELLANEOUS
    8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    9 person to seek its modification by the Court in the future.
   10            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   11 Protective Order no Party waives any right it otherwise would have to object to
   12 disclosing or producing any information or item on any ground not addressed in this
   13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   14 ground to use in evidence of any of the material covered by this Protective Order.
   15            12.3 Filing Protected Material. A Party that seeks to file under seal any
   16 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   17 only be filed under seal pursuant to a court order authorizing the sealing of the
   18 specific Protected Material at issue. If a Party's request to file Protected Material
   19 under seal is denied by the court, then the Receiving Party may file the information
   20 in the public record unless otherwise instructed by the court.
   21
   22 13.        FINAL DISPOSITION
   23            After the final disposition of this Action, as defined in paragraph 4, within 60
   24 days of a written request by the Designating Party, each Receiving Party must return
   25 all Protected Material to the Producing Party or destroy such material. As used in
   26 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   27 summaries, and any other format reproducing or capturing any of the Protected
   28 Material. Whether the Protected Material is returned or destroyed, the Receiving

                                                    -12-                Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                      PROTECTIVE ORDER
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 13 of 14 Page ID #:1070
Case 2:20-cv-02348-MCS-KS Document 36 Filed 09/14/20 Page 14 of 14 Page ID #:1071




    1                                           EXHIBIT A
    2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3            I, __________________________ [print or type full name], of
    4 _____________________________ [print or type full address], declare under
    5 penalty of perjury that I have read in its entirety and understand the Stipulated
    6 Protective Order that was issued by the United States District Court for the Central
    7 District of California in the case of ARA MALAKIAN v. GEICO CASUALTY
    8 INSURANCE COMPANY, and DOES 1 through 20, case no.: 2:20-cv-02348-
    9 SVW-KSx. I agree to comply with and to be bound by all the terms of this
   10 Stipulated Protective Order and I understand and acknowledge that failure to so
   11 comply could expose me to sanctions and punishment in the nature of contempt. I
   12 solemnly promise that I will not disclose in any manner any information or item that
   13 is subject to this Stipulated Protective Order to any persons or entity except in strict
   14 compliance with the provisions of this Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Stipulated Protective Order, even if such enforcement proceedings occur after
   18 termination of this action. I hereby appoint ____________________ [print or type
   19 full name] of _________________________ [print or type full address and
   20 telephone number] as my California agent for service of process in connection with
   21 this action or any proceedings related to enforcement of this Stipulated Protective
   22 Order.
   23
   24 Date: ______________________
   25 City and State where sworn and signed:               _________________________
   26 Printed Name:             ______________________________
   27 Signature:          ____________________________
   28

                                                    -14-                 Case No. 2:20-cv-02348-SVW-KSx
        SMRH:4833-8712-0841.1                                                       PROTECTIVE ORDER
